UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1978



VINCENT PITTS,

                                              Plaintiff - Appellant,

          versus


EDO PROFESSIONAL SERVICES, INCORPORATED, t/a
Aera,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-215-1)


Submitted:   April 7, 2006                    Decided:   May 11, 2006


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Pitts, Appellant Pro Se. Christopher E. Hassell, BONNER,
KIERNAN, TREBACH & CROCIATA, L.L.P., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vincent Pitts appeals the district court’s order granting

summary judgment in favor of his former employer in his employment

discrimination action under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).   We have

reviewed the record and the submissions of the parties and find no

reversible error.     Accordingly, we affirm the judgment of the

district court.   See Pitts v. EDO Prof’l Servs., Inc., No. CA-05-

215-1 (E.D. Va. Aug. 8, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 2 -